EXHIBIT 10.1


 


EMPLOYMENT AGREEMENT


 

This Employment Agreement (this “Agreement”) is effective as of October
   , 2007 (the “Effective Date”), and is entered into by and between
                                , an individual (“Executive”), and Fleetwood
Enterprises, Inc., a Delaware corporation (the “Company”).

 

R E C I T A L S

 

WHEREAS, by entering into this Agreement, the terms of Executive’s employment
with the Company shall be governed by the terms and conditions of this Agreement
and any prior agreement between Executive and the Company or any of the
Company’s affiliated entities relating to Executive’s employment with the
Company or any of its affiliated entities shall be superseded by the terms of
this Agreement except to the extent set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto agree as follows:

 

A G R E E M E N T

 

1.                                      Employment.  As of the Effective Date,
the Company hereby employs Executive to serve in the capacity of [TITLE]. The
Company’s Board of Directors (the “Board”) and/or the Company’s Chief Executive
Officer (the “CEO”) may provide other designations of title to Executive as the
Board and/or CEO, in their discretion, may deem appropriate.

 

Executive agrees to perform the executive duties and functions customarily
associated with the office of [TITLE] and as specified from time to time by the
Board and/or the CEO. Except for legal holidays, vacations and absences due to
temporary illness, Executive shall devote his time, attention and energies to
the business of the Company on a full-time basis. Executive represents and
warrants to the Company that he is under no restriction, limitation or other
prohibition to perform his duties as described herein.

 

2.                                      Employment Compensation And Benefits.

 

(a)                                  Base Salary. Executive’s initial base
salary shall be at the annual rate of XXXXXXXXX (Dollars) ($XXXXXXX) (the “Base
Salary”), which shall be payable at least as frequently as monthly and subject
to deductions and withholdings required by applicable law and as customary in
respect of the Company’s salaried employees. The Company, on the basis of
Executive’s performance and the Company’s financial success and progress, shall
review this salary level at least annually.

 

(b)                                 Incentive Compensation. As additional
compensation to provide incentives for Executive to extend efforts which will
assist in increasing the profits of the Company, Executive shall be eligible to
receive incentive compensation based on achieving individual and organizational
performance objectives in accordance with the terms and conditions of the
Company’s Senior Executive Incentive Compensation Plan,

 

--------------------------------------------------------------------------------


 

as such plan has been established by the Company and as may be modified from
time to time, or any successor thereto (the “Plan”). A copy of the Plan has been
delivered to Executive along with this Agreement and the Company shall provide
Executive with a copy of any revisions to the Plan when such revisions become
effective. Executive’s participation in the Plan and the number of participant
points granted under the Plan are subject to adjustment by the Board’s
Compensation Committee at such Committee’s discretion.

 

(c)                                  Vacation. Executive shall be entitled to
annual vacations in a manner commensurate with his status as a key executive and
in accordance with the Company’s vacation policies in effect from time to time
during the term of this Agreement.

 

(d)                                 Expense Reimbursement. The Company shall
reimburse Executive for all reasonable amounts actually expended by Executive in
the course of performing his duties for the Company and in accordance with any
Company-established guidelines as in effect from time to time where Executive
tenders receipts or other documentation reasonably substantiating the amounts as
required by the Company.

 

(e)                                  Other Benefits. Except as otherwise
provided in this Agreement, Executive shall be entitled to receive all of the
rights, benefits and privileges of an executive officer of the Company under any
retirement, pension, profit-sharing, group medical insurance, group dental
insurance, group-term life insurance, disability insurance and other similar
employee benefit plan or program of the Company which may be now in effect or
hereafter adopted, to the extent that Executive is eligible under and subject to
the provisions thereof as in effect from time to time.

 

3.                                      Termination.

 

(a)                                  At Will. The Company shall employ Executive
at will, and either Executive or the Company may terminate Executive ‘s
employment with the Company at any time and for any reason, with or without
cause, with or without notice.

 

(b)                                 Qualifying Termination. Executive ‘s
termination shall be considered a “Qualifying Termination” unless:

 

(i)                                     Executive voluntarily terminates his
employment with the Company and its affiliated companies. Executive, however,
shall not be considered to have voluntarily terminated his employment with the
Company and its affiliated companies if his overall targeted total cash
compensation (base salary plus targeted short term bonus), (TCC), is reduced or
adversely modified in any material respect or his authority or duties are
materially changed and he elects to terminate his employment within sixty (60)
days following such reduction, modification or change after having given the
Company at least 30 days notice of the same and a reasonable opportunity to cure
during such 30-day notice period.. For the purposes of this subparagraph,
Executive’s authority or duties shall be considered to have been “materially
changed” if, without Executive’s express and voluntary written consent, there is
any substantial diminution or adverse modification in his title, status, overall
position, responsibilities, reporting

 

2

--------------------------------------------------------------------------------


 

relationship, general working environment (including without limitation
secretarial and staff support, offices, and frequency and mode of travel), or
if, without Executive’s express and voluntary written consent, his job location
is transferred to a site more than fifty (50) miles away from his place of
employment.

 

(ii)                                  The termination is on account of
Executive’s death or Disability. For such purposes, “Disability” shall mean a
physical or mental incapacity as a result of which Executive becomes unable to
continue the performance of his responsibilities for the Company and its
affiliated companies and which, at least three (3) months after its
commencement, is determined to be total and permanent by a physician agreed to
by the Company and Executive, or in the event of Executive’s inability to
designate a physician, his legal representative. In the absence of agreement
between the Company and Executive, each party shall nominate a qualified
physician and the two physicians so nominated shall select a third physician who
shall make the determination as to Disability.

 

(iii)                               Executive is involuntarily terminated for
“Cause.”  For this purpose, “Cause” shall be limited to only three types of
events:

 

(A)                              Executive’s refusal to comply with a lawful,
written instruction of the Board or Executive’s immediate supervisor, which
refusal is not remedied by Executive within a reasonable period of time after
his receipt of written notice from the Company identifying the refusal, so long
as the instruction is consistent with the scope and responsibilities of
Executive’s position;

 

(B)                                Executive’s act or acts of personal
dishonesty which were intended to result in Executive’s substantial personal
enrichment at the expense of the Company or any of its affiliated companies; or

 

(C)                                Executive’s conviction of any misdemeanor
involving an act of moral turpitude or any felony.

 

(iv)                              Executive ceases to be employed by the Company
due to the sale or acquisition of all of the equity interests in, or
substantially all of the assets of, a subsidiary or division of the Company with
which Executive is affiliated, or in connection with the merger of such a
subsidiary or division, and this Agreement is assumed in writing by such
acquiring or surviving person or entity or an affiliate thereof.

 

(v)                                 Notwithstanding anything in this
Section 3(b) to the contrary, if the Company relocates its principal operational
or executive headquarters and Executive is transferred, or requested to
transfer, to such headquarters, then if Executive elects to terminate his
employment because of such a transfer or request to transfer, such termination
shall not be deemed a Qualifying Termination regardless of whether such new
headquarters is located more than

 

3

--------------------------------------------------------------------------------


 

fifty (50) miles from the location of Executive’s then-current place of
employment.

 

(c)                                  Return of Materials. In the event of any
termination of Executive’s employment for any reason whatsoever, Executive shall
promptly deliver to the Company all Company property, including, but not limited
to, documents, data, and other information pertaining to Confidential
Information, as defined below. Executive shall not take with him any documents
or other information, or any reproduction, summary or excerpt thereof,
containing or pertaining to any Confidential Information.

 

4.                                      Change in Control. Concurrently with the
execution of this Agreement, the Company and Executive have also entered into a
Change in Control Agreement of even date herewith (the “Change in Control
Agreement”). The Change in Control Agreement provides for certain rights and
benefits in the event of a “change in control” of the Company (as defined
therein) or termination of employment in connection with a change in control.

 

5.                                      Severance Payment and Benefits. If
Executive’s employment is terminated as a result of a Qualifying Termination, as
defined in Section 3(b), and if Executive delivers a fully executed release and
waiver of all claims against the Company in a form reasonably acceptable to the
Company, then, upon expiration of any applicable revocation period contained in
the release and waiver, the Company shall pay or provide Executive the following
severance payment and benefits:

 

(a)                                  Executive shall receive the Severance
Payment, as defined below, which shall be payable in equal monthly installments
beginning on the first day of the first full month and continuing on the first
day of each month thereafter during the Severance Period. The Severance Payment
is in lieu of any severance payment benefits which otherwise may at that time be
available under the Company’s applicable policies, other than the Change in
Control Agreement. In the event that Executive shall be entitled to receive
severance compensation under the Change in Control Agreement, such severance
compensation shall be in lieu of and not in addition to the benefits provided in
this Section 5(a).

 

As used herein, “Severance Payment” shall mean that amount equal to the product
of (A) the number of full months immediately before the date of Executive’s
Qualifying Termination during which Executive has been continuously employed by
the Company as a senior executive officer of the Company or any of its
affiliated companies, up to a maximum of twelve (12) months (the “Measuring
Period”) and (B) the average monthly amount of Executive’s Base Salary plus all
bonuses and incentive compensation payments paid to Executive, as averaged over
the Measuring Period. Any Severance Payment shall be subject to deductions and
withholdings required by applicable law and shall be reduced by an amount equal
to the incentive payments, if any, that become payable in connection with the
Qualifying Termination. As used herein, “Severance Period” shall mean that
period beginning upon Executive’s Qualifying Termination and ending upon the
lapse thereafter of that number of months equal to the Measuring Period.

 

(b)                                 During the Severance Period and to the
extent reasonably practicable, Executive shall be entitled to receive benefits
comparable to those which had been made

 

4

--------------------------------------------------------------------------------


 

available to him (including his family) before the Qualifying Termination: 
group medical insurance, group dental insurance, group-term life insurance and
disability insurance. These benefits shall be provided at no cost to Executive,
except to the extent that tax rules require the inclusion of the value of such
benefits in Executive’s income. To the extent reasonably practicable, these
benefits shall be continued in a comparable manner and at a comparable level as
immediately prior to the Qualifying Termination. The provision of these benefits
shall be earlier terminated or reduced, as applicable, if and to the extent
Executive receives comparable benefits as a result of concurrent coverage
through another program.

 

(c)                                  Any and all of Executive’s unvested stock
options[, restricted stock or other equity-based awards] shall immediately
become fully vested and exercisable. Notwithstanding anything to the contrary
contained in the equity incentive plan(s) and award agreement(s) pursuant to
which such options were granted, any options that vest and become exercisable
pursuant to this Section 5(c) shall expire sixty (60) days after the Qualifying
Termination.

 

6.                                      Compliance with Section 409A.
Notwithstanding any provision of this Agreement to the contrary, if, at the time
of Executive’s termination of employment with the Company, Executive is a
“specified employee” as defined in Section 409A of the Code, and one or more of
the payments or benefits received or to be received by Executive pursuant to
this Agreement would become subject to the additional tax under Section
409A(a)(1)(B) of the Code or any other taxes or penalties imposed under Section
409A of the Code (the “Section 409A Taxes”) if provided at the time otherwise
required under this Agreement, no such payment or benefit will be provided under
this Agreement until the earliest of (a) the date which is six (6) months after
Executive’s “separation from service” for any reason, other than death or
“disability” (as such terms are used in Section 409A(a)(2) of the Code) or (b)
the date of Executive’s death, or such shorter period that, as determined by the
Company, is sufficient to avoid the imposition of Section 409A Taxes. The
provisions of this Section 6 shall only apply to the minimum extent required to
avoid Executive’s incurrence of any Section 409A Taxes. In addition, if any
provision of this Agreement would cause Executive to incur any penalty tax or
interest under Section 409A of the Code or any regulations or Treasury guidance
promulgated thereunder, the Company may reform such provision to maintain to the
maximum extent practicable the original intent of the applicable provision
without violating the provisions of Section 409A of the Code.

 

7.                                      Nondisclosure of Confidential
Information. Executive acknowledges that during the term of his employment with
the Company, he will have access to and become acquainted with information of a
confidential, proprietary or secret nature which is or may be either applicable
to, or related in any way to, the present or future business of the Company, the
research and development or investigation of the Company, or the business of any
customer of the Company (“Confidential Information”). For example, Confidential
Information includes, but is not limited to, devices, secret inventions,
processes and compilations of information, records, specifications, designs,
plans, proposals, software, codes, marketing and sales programs, financial
projections, cost summaries, pricing formula, and all concepts or ideas,
materials or information related to the business, products or sales of the
Company and its customers and vendors. Executive shall not disclose any
Confidential Information, directly or indirectly, or use

 

5

--------------------------------------------------------------------------------


 

such information in any way, either during the term of this Agreement or at any
time thereafter, except as required in the course of employment with the
Company. Executive also agrees to comply with the Company’s policies and
regulations, as established from time to time for the protection of its
Confidential Information, including, for example, executing the Company’s
standard confidentiality agreements. This section shall survive termination of
this Agreement.

 

8.                                      Non-Solicitation. Executive agrees that
so long as he is employed by the Company and for a period of twenty-four (24)
months after termination of his employment for any reason, he shall not
(a) directly or indirectly solicit, induce or attempt to solicit or induce any
employee of the Company or any of its affiliated companies to discontinue his or
her employment with the Company; (b) usurp any opportunity of the Company or any
of its affiliated companies of which Executive became aware during his tenure at
the Company or which is made available to him on the basis of the belief that
Executive is still employed by the Company; or (c) directly or indirectly
solicit or induce or attempt to influence any person or business that is an
account, customer or client of the Company or any of its affiliated companies to
restrict or cancel the business of any such account, customer or client with the
Company or any of its affiliated companies. This section shall survive
termination of this Agreement.

 

9.                                      Successors.

 

(a)                                  This Agreement is personal to Executive,
and without the prior written consent of the Company shall not be assignable by
Executive other than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive ‘s legal
representatives.

 

(b)                                 The rights and obligations of the Company
under this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company.

 

10.                               Governing Law. This Agreement is made and
entered into in the State of California, and the internal laws of California
shall govern its validity and interpretation in the performance by the parties
hereto of their respective duties and obligations hereunder.

 

11.                               Modifications. This Agreement may be amended
or modified only by an instrument in writing executed by all of the parties
hereto.

 

12.                               Entire Agreement. Except as otherwise set
forth herein, this Agreement, along with the Change in Control Agreement,
supersedes any and all prior written or oral agreements between Executive and
the Company, including but not limited to any and all employment agreements and
change in control agreements. This Agreement, along with the Change in Control
Agreement, contains the entire understanding of the parties hereto with respect
to the terms and conditions of Executive’s employment with the Company;
provided, however, that this Agreement is not intended to supersede any
agreements that Executive may previously have entered into regarding the
protection of trade secrets and confidential information.

 

6

--------------------------------------------------------------------------------


 

13.                               Dispute Resolution.

 

(a)                                              Any controversy or dispute
between the parties involving the construction, interpretation, application or
performance of the terms, covenants, or conditions of this Agreement, the
employment of Executive or in any way arising under this Agreement (a “Covered
Dispute”) shall, on demand by either of the parties be referenced pursuant to
the procedures described in California Code of Civil Procedure (“CCP”) Sections
638, et seq., as they may be amended from time to time (or such procedures as
nearly the same as may be available under the laws of California, the “Reference
Procedures”), to a retired Judge from the superior court of California for the
County of Riverside (the “Venue County”) for a decision.

 

(b)                                             The Reference Procedures shall
be commenced by a joint stipulation filed in the Venue County Court or by either
party filing in the superior court of Venue County a motion pursuant to CCP
Section 638 (or such procedures as nearly the same as may be available under the
laws of California, a “Motion”). The referee shall be a Judge from the list of
retired superior court Judges from the Venue County who have made themselves
available for trial or settlement of civil litigation under said Reference
Procedures. If the parties hereto are unable to agree on the designation of a
particular retired superior court Judge of the Venue County, or the designated
Judge is unavailable or unable to serve in such capacity, request shall be made
that the Presiding or Assistant Presiding Judge of the superior court of the
Venue County appoint as referee a retired superior court Judge from the
aforementioned list.

 

(c)                                              Except as hereafter agreed by
the parties, the referee shall apply the internal law of the State of California
in deciding the issues submitted hereunder. Each of the parties reserves its
respective rights to allege and assert in such pleadings all claims, causes of
action, contentions and defenses which it may have arising out of or relating to
the general subject matter of the Covered Dispute that is being determined
pursuant to the Reference Procedures. Reasonable notice of any motions before
the referee shall be given, and all matters shall be set at the convenience of
the referee. Discovery shall be conducted as the parties agree or as allowed by
the referee. Unless waived by each of the parties, a reporter shall be present
at all proceedings before the referee. By agreeing to this procedure, the
parties expressly waive their right to a jury trial.

 

(d)                                             It is the parties’ intention by
this Section 13 that all issues of fact and law and all matters of a legal and
equitable nature related to any Covered Dispute will be submitted for
determination by a referee designated as provided herein. Accordingly, the
parties hereby stipulate that a referee designated as provided herein shall have
all powers of a Judge of the superior court including, without limitation, the
power to grant equitable and interlocutory and permanent injunctive relief.

 

(e)                                              Each of the parties
specifically consents and agrees to (i) the exercise of jurisdiction over his
person by a referee designated as provided herein with respect to any and all
Covered Disputes; (ii) the personal jurisdiction of the California courts with
respect to any appeal or review of the decision of any such referee, and
(iii) venue for any dispute subject to this Section 13 shall be in the County of
Riverside.

 

7

--------------------------------------------------------------------------------


 

(f)                                                Each of the parties
acknowledges that the decision by a referee designated as provided herein shall
be a basis for a judgment as provided in CCP Section 644 and shall be subject to
exception and review as provided in CCP Section 645, or such procedures as
nearly the same as may be available under the laws of California.

 

(g)                                             The Company shall pay all fees
and costs incurred by Executive in connection with the Reference Procedures for
a Covered Dispute other than attorneys’ fees incurred by Executive.

 

14.                               Notices. Any notice or communications required
or permitted to be given to the parties hereto shall be delivered personally or
be sent by United States registered or certified mail, postage prepaid and
return receipt requested, and addressed or delivered as follows, or at such
other addresses the party addressed may have substituted by notice pursuant to
this Section:

 

To the Company:

To Executive:

 

 

Fleetwood Enterprises, Inc.

(Name)

3125 Myers Street

(Home Address)

Riverside, California 92503-5527

(City, State, Zip)

Attn: General Counsel

 

 

15.                               Captions. The captions of this Agreement are
inserted for convenience and do not constitute a part hereof.

 

16.                               Severability. In case any one or more of the
provisions contained in this Agreement shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein and there shall be deemed substituted
for such invalid, illegal or unenforceable provision such other provision as
will most nearly accomplish the intent of the parties to the extent permitted by
the applicable law. In case this Agreement, or any one or more of the provisions
hereof, shall be held to be invalid, illegal or unenforceable within any
governmental jurisdiction or subdivision thereof, this Agreement or any such
provision thereof shall not as a consequence thereof be deemed to be invalid,
illegal or unenforceable in any other governmental jurisdiction or subdivision
thereof.

 

8

--------------------------------------------------------------------------------


 

17.                               Counterparts. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which shall together constitute one in the same Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered effective as of the day and year first written above.

 

 

 

 

 

(Name)

 

 

 

 

 

FLEETWOOD ENTERPRISES, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

9

--------------------------------------------------------------------------------